Citation Nr: 0031366	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for visual impairment and 
cataracts in the left eye as a result of mustard/toxic gas 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty in the United States 
Coast Guard from June 1942 to May 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded this case in January 1997.

The Board notes that the appellant recently clarified in May 
2000 that he wanted to pursue his appeal only as to the issue 
listed on the title page, service connection for the visual 
impairment/cataracts in left eye as a result of mustard/toxic 
gas exposure.  See Report of Contact, VA Form 119, dated May 
26, 2000.


FINDING OF FACT

The appellant's claim of service connection for visual 
impairment and cataracts in the left eye as a result of 
mustard/toxic gas exposure is plausible.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim of service 
connection for visual impairment and cataracts in the left 
eye as a result of mustard/toxic gas exposure, but VA has not 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the evidence, the Board concludes that the 
claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  This conclusion is supported by three statements from 
the appellant's ophthalmologist, Dr. P. H. White, M.D., dated 
in 1993 and 1994, which, read together, reflect (1) that the 
appellant currently has diplopia as well as an old iritis and 
corneal scars in his left eye, and (2) that based on a review 
of his service medical records, "it is conceivable that 
exposure to toxic gases could cause corneal scarring and/or 
synechia and/or traumatic cataract," all of which were 
diagnosed in service.  Although development efforts 
undertaken by the RO appear to confirm that the appellant did 
not, in fact, participate in any mustard gas chamber tests 
during World War II while he was stationed at the U. S. Coast 
Guard Training Center in New Orleans, Louisiana, see Letter 
from A. R. Lancaster, Assistant Director, Department of 
Defense, Manpower Data Center, dated September 6, 1995, of 
record, it was acknowledged by the Manpower Data Center's 
letter that "it was highly likely that [the appellant] 
received routine chemical warfare defense training," which 
would have included gas mask training involving exposure to 
tear gas and chloroacetophenone as well as exposure to 
mustard gas in a "Mustard Sensitivity Test" in which from 
one to three small drops of mustard might have been placed on 
a trainee's arm.  

The appellant has stated on appeal that his training included 
these tests and hence, under the provisions of the Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (Manual M21-1), Part III, Section 5.18b(3) (Change 74, 
April 30, 1999), he has presented a valid compensation claim 
based not on the now declassified chamber test exposure 
theory of entitlement, but on "other types" of exposure to 
mustard gas, for which he argues that he sustained a 
disability of the left eye as a result.  See Memorandum from 
Assistant General Counsel, "Nature of Manual Provisions 
Concerning Development of Claims Based on Exposure to Mustard 
Gas and Lewisite," dated June 7, 2000; see also 59 Fed. Reg. 
3532, 3534 (1994) (recognizing that a claim may be premised 
on an NAS (National Academy of Sciences) study regarding the 
delayed effects of mustard-gas exposure).

That this claim is well grounded based on the appellant's 
contentions regarding his exposure to toxic gases, the 
service medical records, and the statements dated in 1993 and 
1994 from Dr. White is also in keeping with the relevant 
precedent of the U. S. Court of Appeals for Veterans Claims 
(the Court) as to the more "relaxed standard" of well 
groundedness offered veterans who claim a disability based on 
exposure to toxic gases.  See Pearlman v. West, 11 Vet. App. 
443 (1998) (Board must assume that the lay testimony of 
exposure is true).  Even though the evidence does not show 
that the appellant has one of the specified conditions under 
38 C.F.R. § 3.316, he nevertheless claims exposure to toxic 
gases in service that he believes is responsible for his left 
eye problems, and it appears Dr. White supports his claim in 
this regard, and thus, his claim is well grounded under 
Pearlman and the M21-1 provisions cited above regarding a 
claim based on "other types" of exposure to toxic gases.

Accordingly, as the appellant's claim is well grounded within 
the analytical framework of Pearlman, further development, as 
set forth below in the REMAND section of this decision, is in 
order.

The Board acknowledges that with the well-grounded analysis, 
it has addressed an element of the claim that was not 
addressed by the RO and therefore, it must be considered 
whether the appellant has been given adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations, and in finding the 
claim well grounded, has resolved in his favor an issue that 
serves as a "gatekeeping" function in the claims process.  
Cf. Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Moreover, by finding the claim well grounded, any further 
challenge on this issue at the Department-level is waived, 
which hereafter accords the appellant the benefit of the duty 
to assist under 38 U.S.C.A. § 5107(a) (West 1991).  See Nolen 
v. Gober, No. 99-7173 (Fed. Cir. Aug. 1, 2000).


ORDER

To the extent of the finding that evidence is sufficient to 
well ground the appellant's claim for service connection for 
visual impairment and cataracts in the left eye as a result 
of mustard/toxic gas exposure, the appeal is granted.

REMAND

Having found the claim well grounded, further development of 
the medical evidence is in order.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board must point to a medical 
basis other than its own unsubstantiated opinion in support 
of the decision).  Therefore, a comprehensive VA 
ophthalmology examination should be scheduled for the purpose 
of addressing the medical relationship, if any, between any 
diagnosed disorders of the left eye and the problems the 
appellant experienced in service based on a complete review 
of all the evidence of record in addition to clinical 
findings found present on examination.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992).  The examiner should 
address this matter with consideration given to the 
statements of Dr. White as well as the appellant's 
contentions regarding corneal scarring caused by claimed 
exposure to toxic gases and his claim that he was struck in 
that eye by a piece of glass as a result of an explosion.  
The duty to assist includes the duty to develop the pertinent 
facts by conducting a medical examination.  38 C.F.R. § 3.159 
(1999); see also Waddell v. Brown, 5 Vet. App. 454 (1993).

In addition, the Board finds that additional evidentiary 
development is necessary.  The statements from Dr. White 
indicate that the appellant received treatment for his eyes 
in the 1980's and while some of his treatment records are 
associated with the file, development should be undertaken to 
obtain any additional and more recent treatment records from 
this physician as well as from any other physicians who have 
treated him for his eye problems.

Also, records in the file indicate that the appellant filed 
for disability benefits from the Social Security 
Administration (SSA).  Accordingly, the RO should attempt to 
obtain any records held by SSA pertaining to the appellant.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits).  The duty to assist is particularly 
applicable to records held by agencies of the Federal 
Government.  See Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should attempt to obtain all 
clinical medical records which correspond 
to treatment provided to the appellant by 
Dr. White.  All correspondence, records 
or responses received to this inquiry 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated.  All attempts to obtain any 
available medical records from Dr. White 
should be documented in the claims 
folder.

2.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
any additional VA and non-VA health care 
providers who treated him since his 
discharge from the service for his eye 
problems, other than the evidence he has 
submitted to date in support of his 
claim.  Identified VA records should be 
obtained pursuant to established 
procedures.  Regarding private-source 
records, after obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of treatment records 
identified by the appellant which have 
not been previously secured.  Efforts to 
obtain any records of treatment should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

3.  The RO should contact the SSA for the 
purpose of obtaining any records which 
pertain to any claims filed by the 
appellant for disability benefits from 
that agency.  In this regard, the RO 
should request copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

4.  Upon completion of the evidentiary 
development, the RO should schedule the 
appellant for a VA ophthalmology 
examination.  All necessary tests and 
studies should be conducted.  In 
conjunction with a thorough review of the 
evidence in the claims folder, including 
the service medical records, and with the 
findings noted on the examination, the VA 
ophthalmologist should determine whether 
the appellant has any diagnosed 
disorder(s) of the eyes, and if so, 
render an opinion addressing whether such 
disorder(s) are related to his military 
service and the problems he experienced 
with his left eye therein.

The examiner should be informed that his 
opinion will be most helpful to the Board 
if phrased in one of the following 
manners:  The appellant's left eye 
disorder is (1) definitely related to his 
service (2) more likely than not related 
to his service (3) as likely as not 
related to his service (4) more likely 
than not unrelated to his service (5) 
definitely unrelated to his service.  In 
addressing this matter, the examiner is 
requested to bear in mind the appellant's 
contentions of exposure to toxic gases 
during basic training and his claim that 
he injured his left eye when a piece of 
glass struck that eye during an 
explosion.  Also, in rendering his/her 
opinion, the examiner should comment on 
the medical veracity and theories 
espoused by Dr. White in his statements 
dated in 1993 and 1994.

In addition, if the medical history and 
clinical findings found on examination 
confirm that any diagnosed disorder of 
the eyes pre-existed the appellant's 
active duty service, the examining VA 
ophthalmologist should provide a medical 
opinion addressing whether any related 
complaints and treatment provided during 
his period of active duty service 
constituted an aggravation or worsening 
of his condition (i.e., whether any 
disease worsened beyond its normal 
progression during that period of active 
duty).

Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report, this should be 
noted in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/medical 
opinion reports to ensure that they are 
in compliance with the directives of this 
REMAND.

The RO should specifically review these 
reports to determine if they meet the 
requirements specified above.  If a 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999).  Remand instructions 
of the Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law for 
claims found to be well grounded.  Cf. 
Roberts v. West, 13 Vet. App. 185 (1999) 
(Court distinguished Stegall v. West, 11 
Vet. App. 268 (1998) on the facts, 
holding that VA had no duty to assist the 
appellant, to include additional action 
by the Board to enforce its remand order, 
because the claim was not well grounded).

6.  Upon completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including any 
evidence associated with the file while 
this case is in remand status.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 3 -


